293 S.E.2d 147 (1982)
Sharon B. CHINAULT, Widow; et al.
v.
FLOYD S. PIKE ELECTRICAL CONTRACTORS, Employer United States Fidelity and Guaranty Co., Carrier, Defendants.
No. 17PA82.
Supreme Court of North Carolina.
July 13, 1982.
*148 Faw, Folger, Sharpe & White by Cama C. Merritt, Mount Airy, for plaintiffs-appellants.
Hutchins, Tyndall, Doughton & Moore by Richard Tyndall, Winston-Salem, for defendants-appellees.
COPELAND, Justice.
This case was consolidated for oral argument with the case of Deese v. Lawn and Tree Expert Co., ___ N.C. ___, 293 S.E.2d 140, No. 16PA82 on our docket. Both cases have similar factual settings and raise identical legal issues about the correct interpretation and application of G.S. 97-38. We have this day filed an opinion in the *149 Deese case which fully addresses and decides this statutory question in our workers' compensation law. Our reasoning and holding in Deese, ___ N.C. ___, 293 S.E.2d 140 (1982), necessarily governs the outcome in the instant case, and we consequently affirm the decision of the Court of Appeals without further ado.[1]
AFFIRMED.
MITCHELL, Justice, dissenting.
I dissent and vote to reverse the Court of Appeals for the reasons set forth in my dissent in the case of Deese v. Lawn and Tree Expert Co., ___ N.C.___, 293 S.E.2d 140, filed this date and bearing our Docket No. 16PA82.
EXUM and CARLTON, JJ., join in this dissenting opinion.
NOTES
[1]  We have thoroughly reviewed and considered the various authorities cited by the parties in their briefs in our more expansive and dispositive discussion in the companion Deese case, supra.